DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on August 2, 2022 regarding Application No. 16/694,061.  Applicants amended claim 11, added new claim 15, canceled claim 13, and previously canceled claims 2, 3, 8, 12, and 14.  Claims 1, 4-7, 9-11, and 15 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on August 2, 2022 has been entered.


Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP2018-221259 application filed in Japan on November 27, 2018 has been filed.


Response to Arguments
Applicants’ amendments to claim 11, cancelation of claim 13, and remark (Remarks, p. 6) regarding claim objections are acknowledged.  In view of the amendments and canceled claim, the objections are moot.

Applicants’ arguments filed on August 2, 2022 have been fully considered but they are not persuasive.

In response to Applicants' argument regarding independent claim 1, “wherein the transparent base has a spherical curved surface, and wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the spherical curved surface”, Yoshikawa, camera, smartphone or tablet-type device, and obviousness (Remarks, pp. 7-8), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections (i.e., Yoshikawa is cited for teaching “wherein a base has a curved surface, and wherein a touch sensor including a plurality of electrodes is arranged on the base having the curved surface”, the combination of cited references teaches and/or suggests the recited features, and the motivation to combine the references is as discussed, as discussed in the rejections below) and the combination is obvious, as discussed in the rejections below.  Also, the Office respectfully notes that Yoshikawa discloses a curved capacitive touch panel for in-vehicle use ([0008], see also [0002]-[0004] and Abstract) and Suzuki discloses a camera disposed under a touch panel for detecting a finger of a driver of a car navigation device (figure 1 and [0033], [0034], and [0036]-[0038]). 

In response to Applicants' argument regarding the graphics input controller of Yasutake, controller of Suzuki, and obviousness (Remarks, p. 9), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections (i.e., Yasutake is cited for teaching “wherein a base has a spherical curved surface”, the combination of cited references teaches and/or suggests the relevant claimed features, and the motivation to combine the references is as discussed, as discussed in the rejections below) and the combination is obvious, as discussed in the rejections below. 

In response to Applicants' remark regarding Yasutake, finger touch force magnitude detection, and finger touch position detection (Remarks, p. 10), the Office respectfully submits that the remark is not commensurate with the rejections (i.e., Yasutake is cited for teaching “wherein a base has a spherical curved surface”, the combination of cited references teaches and/or suggests the recited features, and the motivation to combine the references is as discussed, as discussed in the rejections below). 

In response to Applicants' argument regarding the curved touch panel of Yoshikawa and input device of Suzuki as modified by Kim (Remarks, p. 10), the Office respectfully disagrees for the reasons discussed above and in the rejections below. 

In response to Applicants' argument regarding the cited references, independent claim 1, and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, independent claim 1 is not allowable. 

In response to Applicants' argument regarding dependent claims 5-7, 10, and 11 and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, independent claim 1 is not allowable. In addition, claims 5-7, 10, and 11 are not allowable by virtue of their individual dependencies from independent claim 1, and as discussed in the rejections below. 

In response to Applicants' arguments regarding dependent claim 4, Wang, and cure (Remarks, p. 12), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections (i.e., claim 1 is rejected in view of Suzuki, Kim, Yoshikawa, and Yasutake and Wang is cited for teaching the features discussed in the rejections below) and all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, there is no deficiency, as argued, for which Wang is required to cure and independent claim 1 is not allowable.  In addition, claim 4 is not allowable by virtue of its dependency from independent claim 1, and as discussed in the rejections below. 

In response to Applicants' arguments regarding dependent claim 9, Takahashi, and cure (Remarks, p. 12), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections (i.e., claim 1 is rejected in view of Suzuki, Kim, Yoshikawa, and Yasutake and Takahashi is cited for teaching the features discussed in the rejections below) and all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, there is no deficiency, as argued, for which Takahashi is required to cure and independent claim 1 is not allowable.  In addition, claim 9 is not allowable by virtue of its dependency from independent claim 1, and as discussed in the rejections below. 

In response to Applicants' arguments regarding dependent claim 13, Bolender, and cure (Remarks, pp. 12-13), the Office respectfully submits that the arguments are moot since dependent claim 13 is canceled. 

In response to Applicants’ argument regarding new independent claim 15 and the cited references (Remarks, p. 14), the Office respectfully disagrees for the reasons discussed below.

In response to Applicants’ arguments regarding Suzuki and Kim, “the aforementioned features of Claim 15”, and “wherein the transparent base has a spherical curved surface, wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the spherical curved surface”, and “the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” (Remarks, p. 14), the Office respectfully disagrees and submits that figure 1 and paragraphs [0034] and [0044] of Suzuki teach “An input device configured to be used by a predetermined user, the input device comprising:” and figures 1-3 and paragraphs [0021]-[0023], [0036], [0037], [0042], [0045], and [0071]-[0073] of Suzuki teach “wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” (i.e., the touch sensor 13 is transparent at least in a wavelength region corresponding to infrared light where the camera 9 has sensitivity).  Also, the Office respectfully submits that it would have been obvious to a person of ordinary skill in the art to include “wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use, as well as because it would have been obvious to try as one of a predictable and ascertainable group of similar features of light transmitting properties of transparent, semi-transparent, or not transparent with a reasonable level of success.  Further, the Office respectfully submits that the argument regarding “wherein the transparent base has a spherical curved surface, wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the spherical curved surface” is not commensurate with the rejections (i.e., the recited features are taught by Suzuki, Kim, Yoshikawa, and Yasutake).

In response to Applicants’ arguments regarding Yoshikawa, “the above-mentioned features of Claim 15”, camera, smartphone or tablet-type device, “the touch panel 1 is transparent in a wavelength region having a sensitivity of the camera” (Remarks, p. 14), the Office respectfully submits that the arguments are not commensurate with the rejections (i.e., Yoshikawa is cited for teaching “wherein a base has a curved surface, and wherein a touch sensor including a plurality of electrodes is arranged on the base having the curved surface”) and the combination of/cited references teaches and/or suggests the recited features (e.g., “wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” is taught and/or suggested by Suzuki and as discussed), as discussed above and in the rejections below.  Also, the Office respectfully notes that Yoshikawa discloses a curved capacitive touch panel for in-vehicle use ([0008], see also [0002]-[0004] and Abstract) and Suzuki discloses a camera disposed under a touch panel for detecting a finger of a driver of a car navigation device (figure 1 and [0033], [0034], and [0036]-[0038]). 

	In response to Applicants’ arguments regarding Yasutake, “the above-mentioned features of Claim 15”, cylinder 1515, “capture an image of a hand shape”, and “the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” (Remarks, p. 15), the Office respectfully submits that the arguments are not commensurate with the rejections (i.e., Yasutake is cited for teaching “wherein a base has a spherical curved surface”) and the combination of/cited references teaches and/or suggests the recited features (e.g., “wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” is taught and/or suggested by Suzuki and as discussed), as discussed above and in the rejections below.

	In response to Applicants’ arguments regarding “the sensor of Yasutake need not be transparent in a wavelength region where the camera has sensitivity, Suzuki, Kim, and transparent base, obviousness, and combine “the curved touch panel of Yoshikawa… to the input device of Suzuki as modified by Kim” (Remarks, p. 16), the Office respectfully submits that the arguments are not commensurate with the rejections (i.e., Yasutake is cited for teaching “wherein a base has a spherical curved surface”, the combination of/cited references teaches and/or suggests the recited features (e.g., “wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” is taught and/or suggested by Suzuki and as discussed), and the motivation to combine the references is as discussed) and the combinations are obvious, as discussed above and in the rejections below.

	In response to Applicants’ argument regarding “the sensor of Yasutake does not need to be transparent in the wavelength region where the camera has sensitivity” and “the touch sensor of Claim 15” (Remarks, p. 16), the Office respectfully submits that the argument is not commensurate with the rejections (i.e., “wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” is taught and/or suggested by Suzuki and as discussed, as discussed above and in the rejections below, and Yasutake is cited for teaching the features discussed above and in the rejections below).

	In response to Applicants’ argument regarding “[t]he other references, i.e., Wang, Takahashi, and Bolender” and “the claimed features above” (Remarks, p. 16), the Office respectfully submits that the argument is not commensurate with the rejections (i.e., “An input device configured to be used by a predetermined user, the input device comprising:” and “wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity” is taught and/or suggested by Suzuki and/or as discussed, as discussed above and in the rejections below and Wang, Takahashi, and Bolender are cited for teaching the features discussed in the rejections below).

	In response to Applicants’ argument regarding the cited references, “the above features of Claim 15”, and allowability of new independent claim 15 (Remarks, p. 16), the Office respectfully disagrees and submits that all features of new independent claim 15 are taught and/or suggested by the cited references and as discussed, as discussed above and in the rejections below.  As such, new independent claim 15 is not allowable.

	In response to Applicants’ remark regarding new independent claim 15 and “detailed reason for the rejection” (Remarks, p. 17), the Office respectfully submits that all features of new independent claim 15 are taught and/or suggested by the cited references and as discussed, as discussed above and in the rejections below, and the motivations to combine the references are as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1, 4-7, 9-11, and 15 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill fin the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 5-7, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in JP 2009-252105 A (hereinafter Suzuki; a full translation and original copy was provided with the Office action mailed on February 9, 2022) in view of Kim et al. in US 2015/0082897 A1 (hereinafter Kim), in further view of Yoshikawa in JP 2015092422 A (hereinafter Yoshikawa; a full translation and original copy was provided with the Office action mailed on February 9, 2022), and in further view of Yasutake in 5,483,261 (hereinafter Yasutake).


Regarding claim 1, Suzuki teaches:
An input device configured to be used by a predetermined user, the input device comprising (An input device 5 configured to be used by a predetermined user (i.e., driver or passenger of a vehicle), the input device 5 comprising; Fig. 1, [0034], and [0044]): 
a housing (a housing; [0034]); 
a touch sensor configured to receive an input (a touch sensor 13 configured to receive an input; Figs. 1 and 2, [0034], [0037], and [0038], see also [0044]); 
a camera installed inside the housing to monitor an outside of the housing and capable of detecting a first predetermined portion of the predetermined user (a camera 9 installed inside the housing to monitor an outside of the housing and capable of detecting a first predetermined portion (i.e., hand) of the predetermined user (i.e., driver or passenger of a vehicle); Figs. 1-3, [0034], [0036], [0042], [0044], and [0045]); and 
a processor configured to (a processor 11 configured to; Fig. 2, [0039], [0034], [0041], [0042], and [0050]):
receive an output of the camera and an output of the touch sensor (receive an output of the camera 9 and an output of the touch sensor 13; Figs. 1 and 2 and [0041]); 
determine whether a hand indicated in the output of the camera is a left hand or a right hand (determine whether a hand indicated in the output of the camera 9 is left hand or a right hand; Figs. 2 and 6, [0042], [0045], [0047]-[0053], [0056], and [0057]); 
determine whether the hand indicated in the output of the camera is a hand of the predetermined user or not based on the determination of whether the hand in the output of the camera is the left hand or the right hand (determine whether the hand indicated in the output of the camera 9 is a hand of the predetermined user (i.e., driver or passenger of a vehicle) or not based on the determination of whether the hand in the output of the camera 9 is the left hand or the right hand; Figs. 2 and 6 and [0050]-[0059] (note: in [0058], it appears that the passenger/passenger’s seat is incorrectly referred to the driver/driver’s seat – see Fig. 6, S140, S150, and S160, and [0056]-[0058], compare with [0055])); 
validate the input to the touch sensor in response to the determination that the hand indicated in the output of the camera is the hand of the predetermined user (validate the input to the touch sensor 13 in response to the determination that the hand indicated in the output of the camera 9 is the hand of the predetermined user (i.e., driver or passenger of a vehicle) – i.e., accept passenger touch input while a vehicle is traveling; see Figs. 2, 6, and 8, [0034], [0037], [0038], [0041], [0050], and [0060]-[0063] (note: in [0063], it appears that Step 230 is incorrectly referred to as Step 240 in “In Step 240” in the first line – see Fig. 8, 220, 230, and 240, [0062], and [0063]), [0065], and [0066]); and 
invalidate the input to the touch sensor in response to the determination that the hand indicated in the output of the camera is not the hand of the predetermined user (invalidate the input to the touch sensor 13 in response to the determination that the hand indicated in the output of the camera 9 is not the hand of the predetermined user (i.e., driver or passenger of a vehicle) – i.e., reject driver touch input while a vehicle is traveling; see Figs. 2, 6, and 8, [0034], [0037], [0038], [0041], [0050], [0060], and [0064]-[0066], see also [0059]).
	However, it is noted that Suzuki does not teach:
a housing including a transparent base; 
a touch sensor installed on the transparent base and configured to receive an input; 
a camera installed inside the housing to monitor an outside of the housing via the transparent base and capable of detecting a first predetermined portion of the predetermined user via the transparent base; and
wherein the transparent base has a spherical curved surface, and Case No. ROO0153US2 
Serial No. 16/694,061wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the spherical curved surface.


	Kim teaches:
a touch sensor installed on a transparent base and configured to receive an input (a touch sensor 120 and 130 installed on a transparent base 110 and configured to receive an input; FIGs. 4 and 5, [0046], [0061], and [0062]); and
wherein the transparent base has a surface (wherein the transparent base 110 has a surface; FIG. 4, [0046], and [0061]), and Case No. ROO0153US2 
Serial No. 16/694,061wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the surface (wherein the touch sensor 120 and 130 including a plurality of electrodes 120 and 130 is arranged on the transparent base 110 having the surface; FIGs. 4 and 5, [0046], [0061], and [0062]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki to include: the features taught by Kim, such that Suzuki as modified teaches: a housing including a transparent base (the housing and touch sensor taught by Suzuki combined with the touch sensor and transparent base taught by Kim); a touch sensor installed on the transparent base and configured to receive an input (the touch sensor taught by Suzuki combined with the touch sensor and transparent base taught by Kim); a camera installed inside the housing to monitor an outside of the housing via the transparent base and capable of detecting a first predetermined portion of the predetermined user via the transparent base (the camera, housing, touch sensor, and detecting taught by Suzuki combined with the touch sensor and transparent base taught by Kim), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an input device including a touch sensor taught by Kim (FIGs. 4 and 5, [0046], [0061], and [0062]) is comparable to the input device including the touch sensor taught by Suzuki because they are both input devices that include a touch sensor.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Suzuki to include: the features taught by Kim, with the predictable result of providing an input device that includes a touch sensor.
	However, it is noted that Suzuki as modified by Kim does not teach:
wherein the transparent base has a spherical curved surface, and Case No. ROO0153US2 
Serial No. 16/694,061wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the spherical curved surface.		
	Yoshikawa teaches:
wherein a base has a curved surface (wherein a glass base 2 has a curved surface 21; Fig. 1 and [0011], see also Figs. 4(a)-(c)), and Case No. ROO0153US2 
Serial No. 16/694,061wherein a touch sensor including a plurality of electrodes is arranged on the base having the curved surface (wherein a touch sensor 4 including a plurality of electrodes 41Y and 42X is arranged on the glass base 2 having the curved surface 21; Figs. 1, 3(a)-(b), and 4(a)-(c), [0011], [0014], and [0016]-[0018] (note: in [0017], it appears that concave curved touch sensor 4 is incorrectly referred to “concave curved touch panel 2” in the last line)).		
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify input device taught by Suzuki as modified by Kim with: the features taught by Yoshikawa, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an input device including a touch sensor installed on a base taught by Yoshikawa (Fig. 1 and [0011]) is comparable to the input device including a touch sensor installed on the transparent base taught by Suzuki as modified by Kim because they are both input devices that include a touch sensor installed on a base.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim to include: the features taught by Yoshikawa, with the predictable result of providing an input device that includes a touch sensor installed on a base.
	However, it is noted that Suzuki as modified by Kim and Yoshikawa does not teach:
wherein the transparent base has a spherical curved surface, and Case No. ROO0153US2 
Serial No. 16/694,061wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the spherical curved surface.		
Yasutake teaches:
wherein a base has a spherical curved surface (wherein a base 1805 has a spherical curved surface; FIGURE 17a and col. 12, l. 21, see also FIGURES 14a-16 and 17b).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim and Yoshikawa to include: the features taught by Yasutake, such that Suzuki as modified by teaches: wherein the transparent base has a spherical curved surface (the transparent base and curved surface taught by Suzuki as modified by Kim and Yoshikawa combined with the base and spherical curved surface taught by Yasutake), and Case No. ROO0153US2 Serial No. 16/694,061wherein the touch sensor including a plurality of electrodes is arranged on the transparent base having the spherical curved surface (the touch sensor, plurality of electrodes, transparent base, and curved surface taught by Suzuki as modified by Kim and Yoshikawa combined with the base and spherical curved surface taught by Yasutake), in order to obtain the benefit of “generating rotation commands about arbitrary angles or axes in 3D space.”  (Yasutake: col. 12, ll. 24-26).



	Regarding claim 5, Suzuki as modified by Kim, Yoshikawa, and Yasutake teaches:
The input device of Claim 1, wherein the processor is configured to determine a shape of the hand of the predetermined user based on the output of the camera (Suzuki: wherein the processor 11 is configured to determine a shape of the hand of the predetermined user (i.e., driver or passenger of a vehicle) based on the output of the camera 9 in recording a line segment indicating a contour of the hand; Figs. 6 and 7, [0046], [0050], [0051], [0054], and [0055]).  

	Regarding claim 6, Suzuki as modified by Kim, Yoshikawa, and Yasutake teaches:
The input device of Claim 1, wherein the input device is to be used by a plurality of users accessing from different directions (Suzuki: wherein the input device 5 is to be used by a plurality of users (i.e., driver and passenger of a vehicle) accessing from different directions (i.e., corresponding to a driver and to a passenger); see Figs. 1 and 4, [0034], and [0044], see also Figs. 5(a)-(b) and [0049]), and 
wherein the processor is configured to determine which user of the plurality of users provided a current input to the touch sensor based on the output of the camera (Suzuki: wherein the processor 11 is configured to determine which user (i.e., driver or passenger of a vehicle) of the plurality of users (i.e., driver and passenger of a vehicle) provided a current input to the touch sensor 13 based on the output of the camera 9; Figs. 1, 2, and 6, [0041], [0042], [0044], [0045], and [0050]-[0058] (note: in [0058], it appears that the passenger/passenger’s seat is incorrectly referred to the driver/driver’s seat – see Fig. 6, S140, S150, and S160, and [0056]-[0058], compare with [0055])).  

	Regarding claim 7, Suzuki as modified by Kim, Yoshikawa, and Yasutake teaches:
The input device of Claim 1, wherein the transparent base is flat (Kim: wherein the transparent base 110 is flat; see FIG. 4, [0046], and [0061]).  

	Regarding claim 10, Suzuki as modified by Kim, Yoshikawa, and Yasutake teaches:
An automobile comprising the input device of Claim 1 (Suzuki: An automobile comprising the input device 5 of Claim 1; Suzuki: Fig. 1 and [0033]; Claim 1 above).  

	Regarding claim 11, Suzuki as modified by Kim, Yoshikawa, and Yasutake teaches:
The input device of Claim 1, wherein the plurality of electrodes are arranged in a cross shape (Kim: a plurality of electrodes 120 and 130 are arranged in a cross shape; FIG. 5 and [0062]).  

	Regarding claim 15, Suzuki is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 15 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 15 differs from claim 1 above in that the following is additionally recited:
wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity.
	Suzuki teaches:
wherein the touch sensor is transparent at least in a wavelength region where the camera has sensitivity (wherein the touch sensor 13 is transparent at least in a wavelength region corresponding to infrared light where the camera 9 has sensitivity; Figs. 1 and 2, [0036] (“imaging device 9 is a camera configured to be capable of acquiring an infrared image…. [T]he touch panel 13 can be photographed from the back side”), [0037] (“touch panel 13… is… formed of a material which transmits infrared rays”), [0042], and [0045], see also FIG. 3, [0021]-[0023], and [0071]-[0073]; also, it would have been obvious to a person of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use, as well as because it would have been obvious to try as one of a predictable and ascertainable group of similar features of light transmitting properties of transparent, semi-transparent, or not transparent with a reasonable level of success).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kim, in further view of Yoshikawa, in further view of Yasutake, and in further view of Wang et al. in US 2019/0311190 A1 (hereinafter Wang).

Regarding claim 4, Suzuki as modified by Kim, Yoshikawa, and Yasutake teaches:
The input device of Claim 1, wherein the processor is configured to determine a direction of the hand of the predetermined user based on the output of the camera (Suzuki: wherein the processor 11 is configured to determine a direction of the hand of the predetermined user (i.e., driver or passenger of a vehicle) based on the output of the camera 9 in capturing a hand movement operation vector in determining a left or right hand; see Figs. 2 and 5(a)-(b), [0041], [0042], and [0049], see also Figs. 6 and 7, [0016], [0049]-[0054], [0056], and [0057]).
However, it is noted that Suzuki as modified by Kim, Yoshikawa, and Yasutake does not teach:
 wherein the processor is configured to determine a direction of a palm of the predetermined user based on the output of the camera.
	Wang teaches:
determine a direction of a palm of a user based on an output of a camera ([0007], [0034], and [0190]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim, Yoshikawa, and Yasutake to include: the features taught by Wang, such that Suzuki as modified teaches: wherein the processor is configured to determine a direction of a palm of the predetermined user based on the output of the camera (the processor, determine a direction of the hand of the predetermined user, and output of the camera taught by Suzuki combined with determine a direction of a palm of a user and output of a camera taught by Wang), in order to obtain the benefit of determining hand gesture input.  (Wang: see [0002] and [0003]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kim, in further view of Yoshikawa, in further view of Yasutake, and in further view of Takahashi et al. in US 2011/0181545 A1 (hereinafter Takahashi).

Regarding claim 9, Suzuki as modified by Kim, Yoshikawa, and Yasutake teaches:
The input device of Claim 1, the housing and the transparent base (Suzuki: the housing and the touch sensor 13; Figs. 1 and 2, [0034], [0037], and [0038]; Kim: a touch sensor 120 and 130 installed on a transparent base 110; FIG. 4, [0046], [0061], and [0062]; Yoshikawa: a glass base 2; Fig. 1 and [0011], see also Figs. 4(a)-(c); Yasutake: a base 1805; FIGUREs 17a and col. 12, l. 21, see also FIGURES 14a-16 and 17b).  
	However, it is noted that Suzuki as modified by Kim, Yoshikawa, and Yasutake does not teach:
wherein the housing further includes a transparent cover installed on the transparent base.
	Takahashi teaches:
a transparent cover installed on a transparent base (a transparent cover 60 installed on a transparent base 112; FIG. 3, [0062], and [0072]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Suzuki as modified by Kim, Yoshikawa, and Yasutake to include: the features taught by Takahashi, such that Suzuki as modified teaches: wherein the housing further includes a transparent cover installed on the transparent base (the housing and touch sensor taught by Suzuki combined with the touch sensor and transparent base taught by Kim, the base taught by Yoshikawa, the base taught by Yasutake, and the transparent cover and transparent base taught by Takahashi), in order to protect a touch sensor.  (Takahashi: FIG. 3, [0062], and [0072]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/25/2022